PRICE, Presiding Judge.
This is an appeal from a conviction for the offense of assault with intent to murder. Punishment was fixed at twenty years in the penitentiary.
The only question presented is the sufficiency of the evidence to sustain the conviction.
Mrs. Lois Daughtry positively identified defendant as the man who came into her store, presented a pistol and said: “ ‘This is a holdup. Stick em up. Stick em up.’ And I put my hands up and he said, ‘Don’t you make a move. Don’t you make a move.’ Bam Bam. Shot me twice and ran. Left me lying across the counter.”
Mrs. Daughtry testified she had known defendant practically all his life and he had been in her store many times.
Defendant denied that he went in the store that day. He testified and offered the testimony of other witnesses to the effect that he was at another place some three and a half miles distant at the time the crime was perpetrated.
The testimony presented questions for the jury’s determination and was sufficient to sustain the conviction. The motion for a new trial was properly overruled.
We have carefully searched the record and find no reversible error. The judgment is due to be and hereby is affirmed.
Affirmed.
ALMON, J., not sitting.